ALLOWANCE
This Allowance is responsive to Applicant’s claim amendments and arguments filed December 27, 2021. Claims 1-2, 4-9, and 11-20 are allowed. Chittilappilly et al. (US 2016/0210658) in view of Saini et al. (US 2019/0272553) in view of Malhotra et al. (US 2018/0211010) most closely address the claimed invention (as explained in the last pending art rejection found in the Office action dated September 27, 2021). Also, Schnabl et al. (US 2015/0161652) generally addresses how a ratio of gain shows a relative lift for one event compared to other events. However, the Examiner largely agrees with Applicant’s arguments (found on pages 12-15 of Applicant’s response). More specifically, the Examiner agrees that the prior art does not fully teach or suggest “in conjunction with grouping those of the similar discriminatory sequence patterns into the one or more groups of customers, computing a lift of a signature of each of the one or more discriminatory sequence patterns as a ratio that the signature of a first one of the one or more discriminatory sequence patterns occurring in a first one of the classes also occurs in a second one of the one or more discriminatory sequence patterns in a second one of the classes, wherein the lift of the signature is used to determine when to compress the signature and when to discard the signature, and wherein timing information of the signature with respect to an event of interest is augmented to the signature such that the timing information is used to assign an importance to the signature as compared with an alternative signature notwithstanding whether the signature has a lower computed lift with respect to the alternative signature” (recited in each of the independent claims), particularly in combination with the context of each of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.